UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6927



RONALD FLOYD JACKSON,

                                                Plaintiff - Appellant,

          versus


JOHN R. HUNT;      LEROY   MCDOWELL;   DAVID    T.
PHILLIPS, III,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Matthew J. Perry, Jr., Senior Dis-
trict Judge. (CA-95-3824-4-OBE)


Submitted:   September 25, 1997            Decided:   October 21, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Floyd Jackson, Appellant Pro Se. Robert Thomas King, WILL-
COX, MCLEOD, BUYCK & WILLIAMS, P.A., Florence, South Carolina;
David T. Phillips, III, Myrtle Beach, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders dismissing his

42 U.S.C. § 1983 (1994) complaint and declining to reconsider that

dismissal. Appellant's case was referred to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (1994). The magistrate judge
recommended that relief be denied and advised Appellant that fail-

ure to file timely objections to this recommendation could waive

appellate review of a district court order based upon the recommen-

dation. Despite this warning, Appellant failed to object to the
magistrate judge's recommendation.

     The timely filing of objections to a magistrate judge's

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. See Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file objections after receiving proper notice.
Accordingly, we affirm the judgment of the district court.

     In addition, we find no abuse of discretion in the district

court's order declining to reconsider the dismissal of the action

on the recommendation of the magistrate judge. That order is

affirmed on the reasoning of the district court. Jackson v. Hunt,

No. CA-95-3824-4-OBE (D.S.C. May 30, 1997). We dispense with oral

argument because the facts and legal contentions are adequately



                                 2
presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                                3